DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claims status
2.	Based on the Response to Restriction Requirement filed on 01/25/2021, applicant elects, to prosecute Group I, as claims 1-13 and 20-27 without traverse. Claims 1-30 are pending in the application and 14-19 and 28-30 are withdrawn from consideration. Therefore, claims 1-13 and 20-27 are pending for examination.
  
      Drawings
3.	The Examiner contends that the drawings submitted on 08/28/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	Claims 1, 2, 3, 4, 10, 11, 12, 13, 20, 21, 24, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisikos et al. et al. (US 2011/0249576 A1), hereinafter “Chrisikos” in view of KIM (US 2018/0006703 A1), hereinafter “Kim”.
Regarding claim 1, Chrisikos discloses a method of wireless communication (Figs. 1-2, 6; technique for supporting communication by wireless device communicating with various wireless networks), comprising: 
determining one or more performance metrics associated with an operation of a user equipment (UE) (Figs. 2, 6, paragraphs [0057], [0106]; based on various performance metrics such as isolation between antennas, correlation between antennas, throughput of active radios, priorities of radios, interference between radios, power consumption of individual radios 240 and/or wireless device 110, channel conditions observed by wireless device 110); and
selecting, by the UE based at least in part on the one or more performance metrics (Figs. 2, 6, paragraphs [0031], [0045], [0054], [0055]; dynamic antenna selection for a case of two active radios and four antennas), one or more sets of antenna elements from a plurality of sets of antenna elements (Figs. 2, 6, Table 1, paragraphs [0031], [0045], [0054], [0055]; elements used to radiate and/or receive signals referred to as antenna elements) available for an inter-band carrier aggregation communication across at least two radio frequency (RF) chains between the UE and one or more base stations (Figs. 2, 6, paragraphs [0031], [0045], [0054], [0055]; inter-band communication between WLAN and/or inter-band communication between WWAN).

Kim from the same or similar field of endeavor discloses selecting one or more sets of antenna elements from a plurality of sets of antenna elements between the UE and one or more base stations (Figs.3, 4, 7, paragraphs [0065]; preferred optimal beam set of each of the remnant reception antennas and optimal beam set of the reception antenna); and
sending an indication of the one or more selected sets of antenna elements (Figs. 3, 7, 9, paragraphs [0094]; optimal beam set using Equation 2 or 3) from the UE to the one or more base stations (Figs. 3, 7, 9, paragraphs [0094]; preferred transmission antenna and beam included in the selected optimal beams set, to BS 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending an indication of the one or more selected sets of antenna elements from the UE to the one or more base stations” as taught by Kim, in the system of Chrisikos, so that it would provide a method for grouping a plurality of beams formable by a plurality of antennas into a plurality of beam groups in a Mobile Station (MS) and a Base Station (BS) of a Multi-Input Multi-Output (MIMO) system supporting beamforming, and generating and transmitting beam-group based feedback information in the MS (Kim, paragraph [0010]).

Regarding claim 2, Chrisikos in view of Kim disclose the method according to claim 1.

Kim from the same or similar field of endeavor discloses performing at least a part of the inter-band carrier aggregation communication between the UE and the one or more base stations using a first set of antenna elements chosen from the one or more selected sets of antenna elements (Fig. 2, paragraphs [0080], [0081]; transmission antenna and beam to be used for the communication with the MS in consideration of the optimal beam set), wherein performing at least the part of the inter-band carrier aggregation communication comprises receiving a downlink communication using the first set of antenna elements, transmitting an uplink communication using the first set of antenna elements, or both (Fig. 2, paragraphs [0080], [0081]; control information and data information to each MS based on the scheduling result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “performing at least a part of the inter-band carrier aggregation communication between the UE and the one or more base stations using a first set of antenna elements chosen from the one or more selected sets of antenna elements, wherein performing at least the part of the inter-band carrier aggregation communication comprises receiving a downlink communication using (Kim, paragraph [0010]).

Regarding claim 3, Chrisikos in view of Kim disclose the method according to claim 2.
Kim further discloses receiving an indication at the UE from at least one of the one or more base stations that identifies the first set of antenna elements as being chosen for the inter-band carrier aggregation communication (Fig. 2, paragraphs [0080], [0081]; control information and data information to each MS based on the scheduling result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving an indication at the UE from at least one of the one or more base stations that identifies the first set of antenna elements as being chosen for the inter-band carrier aggregation communication” as taught by Kim, in the system of Chrisikos, so that it would provide a method for grouping a plurality of beams formable by a plurality of antennas into a plurality of beam groups in a Mobile Station (MS) and a Base Station (BS) of a Multi-Input Multi-Output (MIMO) system supporting beamforming, and generating and transmitting beam-group based feedback information in the MS (Kim, paragraph [0010]).

Regarding claim 4, Chrisikos in view of Kim disclose the method according to claim 2.
Kim further discloses the first set of antenna elements comprises a first subset of antenna elements configured for operation in a first frequency band in a first RF chain and a second subset of antenna elements configured for operation in a second frequency band that is different than the first frequency band in a second RF chain that is different than the first RF chain (Figs. 1, 4, 7, paragraphs [0051], [0065]; plurality of transmission antennas each corresponding to a plurality of Radio Frequency (RF) chains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first set of antenna elements comprises a first subset of antenna elements configured for operation in a first frequency band in a first RF chain and a second subset of antenna elements configured for operation in a second frequency band that is different than the first frequency band in a second RF chain that is different than the first RF chain” as taught by Kim, in the system of Chrisikos, so that it would provide a method for grouping a plurality of beams formable by a plurality of antennas into a plurality of beam groups in a Mobile Station (MS) and a Base Station (BS) of a Multi-Input Multi-Output (MIMO) system supporting beamforming, and generating and transmitting beam-group based feedback information in the MS (Kim, paragraph [0010]).

Regarding claim 10, Chrisikos discloses determining the one or more performance metrics comprises determining for a first period that a first type of performance metric has a higher priority than a second type of performance metric (Figs. 2, 6, paragraphs [0054], [0106]; various performance metrics as optimization parameters for dynamic antenna selection); and 
wherein selecting the one or more sets of antenna elements comprises selecting the one or more sets of antenna elements for the first period based at least in part on the priority of the first type of performance metric over the second type of performance metric (Figs. 2, 6, paragraph [0055]; throughput requirements between T1 and T2 (WWAN radio 240 x and WLAN radio 240 y) ).   

Regarding claim 11, Chrisikos discloses determining that for a second period the second type of performance metric has a higher priority than the first type of performance metric (Figs. 2, 6, paragraphs [0054], [0106]; various performance metrics as optimization parameters for  dynamic antenna selection); and
selecting one or more different sets of antenna elements for the second period based at least in part on the priority of the second type of performance metric over the first type of performance metric (Figs, 6, 12, paragraphs [0055], [0136]; throughput requirements between T1 and T2 (WWAN radio 240 x and WLAN radio 240 y) and block 1214-1220).
While disclosing the whole subject matter recited in claim 11 as discussed above, Chrisikos implies “sending an indication of the one or more different sets of antenna elements from the UE to the one or more base stations”. Kim teaches such a limitation more explicitly.
(Figs.3, 4, 7, paragraphs [0065]; preferred optimal beam set of each of the remnant reception antennas and optimal beam set of the reception antenna); and
sending an indication of the one or more different sets of antenna elements (Figs. 3, 7, 9, paragraphs [0094]; optimal beam set using Equation 2 or 3) from the UE to the one or more base stations (Figs. 3, 7, 9, paragraphs [0094]; preferred transmission antenna and beam included in the selected optimal beams set, to BS 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending an indication of the one or more different sets of antenna elements from the UE to the one or more base stations” as taught by Kim, in the system of Chrisikos, so that it would provide a method for grouping a plurality of beams formable by a plurality of antennas into a plurality of beam groups in a Mobile Station (MS) and a Base Station (BS) of a Multi-Input Multi-Output (MIMO) system supporting beamforming, and generating and transmitting beam-group based feedback information in the MS (Kim, paragraph [0010]).

Regarding claim 12, Chrisikos discloses determining the one or more performance metrics comprises at least one of: comparing a measured rate to a rate threshold; or comparing a measured spectral efficiency to a spectral efficiency threshold; comparing a measured power metric to a power threshold (paragraphs [0106], [0117], [0136]; throughput correspond to a data rate of a particular radio or an overall data rate of a set of radios or all radios; throughput computed based on spectral efficiency (or capacity) and system bandwidth).
Regarding claim 13, Chrisikos discloses determining the one or more performance metrics comprises: determining a priority level regarding robustness to polarization loss (paragraphs [0134], [0141], [0142]; weight for each performance metric may be selected based on the objective(s) to be optimized and may be set to (i) a low value (or zero) to give low (or no) weight to the performance metric or (ii) a high value to give greater weight to the performance metric).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chrisikos et al. et al. (US 2011/0249576 A1), hereinafter “Chrisikos” in view of KIM (US 2018/0006703 A1), hereinafter “Kim” in view of Brunel et al. (US 2019/0372630 A1), hereinafter “Brunel”.
Regarding claim 5, Chrisikos in view of Kim disclose the method according to claim 4.
Neither Chrisikos nor Kim explicitly discloses “the first frequency band comprises a component carrier or a bandwidth part in a first millimeter wave band, and the second frequency band comprises a component carrier or a bandwidth part in a second millimeter wave band that is different than the first millimeter wave band”.
However, Brunel from the same or similar field of endeavor discloses the first frequency band comprises a component carrier or a bandwidth part in a first millimeter wave band, and the second frequency band comprises a component carrier or a bandwidth part in a second millimeter wave band that is different than the first millimeter wave band (paragraphs [0120], [0121]; communication links serving Frequency Range 1 (FR1), Frequency Range 2 (FR2), or a combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first frequency band comprises a component carrier or a bandwidth part in a first millimeter wave band, and the second frequency band comprises a component carrier or a bandwidth part in a second millimeter wave band that is different than the first millimeter wave band” as taught (Brunel, paragraph [0027]).

8.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Chrisikos et al. et al. (US 2011/0249576 A1), hereinafter “Chrisikos” in view of KIM (US 2018/0006703 A1), hereinafter “Kim” in view of ISLAM et al. (US 2017/0303265 A1), hereinafter “Islam”.
Regarding claim 9, Chrisikos in view of Kim disclose the method according to claim 1.
Neither Chrisikos nor Kim explicitly discloses “receiving a set of beam training reference signals at the UE from at least one of the one or more base stations on a set of UE beams associated with at least one of the one or more selected sets of antenna elements; and sending a beam training measurement report from the UE to the at least one of the one or more base stations in response to the set of beam training reference signals”.
However, Islam from the same or similar field of endeavor discloses receiving a set of beam training reference signals at the UE from at least one of the one or more base stations on a set of UE beams associated with at least one of the one or more selected sets of antenna elements (Fig. 6, paragraph [0118]; BRRSs 614 c-f through the respective beams 620 c-f); and 
(Fig. 6, paragraph [0118]; highest signal quality measured for a respective received BRRS of the BRRSs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a set of beam training reference signals at the UE from at least one of the one or more base stations on a set of UE beams associated with at least one of the one or more selected sets of antenna elements; and sending a beam training measurement report from the UE to the at least one of the one or more base stations in response to the set of beam training reference signals” as taught by Islam, in the combined system of Chrisikos and Kim, so that it would provide identifying a best coarse beam by sweeping all directions relates to millimeter wave systems (Islam, paragraph [0007]).

9.	Claims 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisikos et al. et al. (US 2011/0249576 A1), hereinafter “Chrisikos” in view of KIM (US 2018/0006703 A1), hereinafter “Kim” in view of Heo et al. (US 2013/0244656 A1), hereinafter “Heo”.
Regarding claim 7, Chrisikos in view of Kim disclose the method according to claim 1.
Neither Chrisikos nor Kim explicitly discloses “sending a capability indication from the UE to the one or more base stations regarding one or more inter-band carrier aggregation capabilities of the UE”.
(Figs. 3, 4A, paragraphs [0025], [0028]; UE capability signaling comprises RF sharing information (RF chain sharing information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending a capability indication from the UE to the one or more base stations regarding one or more inter-band carrier aggregation capabilities of the UE” as taught by Heo, in the combined system of Chrisikos and Kim, so that it would provide carrier aggregation relates to dual-standby architecture sharing radio frequency chain between 2G/3G network and LTE network (Heo, paragraph [0004]).

Regarding claim 8, Chrisikos in view of Kim and Heo disclose the method according to claim 7.
Heo further discloses the one or more inter-band carrier aggregation capabilities of the UE comprise one or more of an indication of a number of antenna modules at the UE, an indication of a limit on a number of allowable RF chains per antenna module, or a limit on a number of allowable RF chains at the UE across all antenna modules (Figs. 3, 4A, paragraphs [0025], [0028]; multiple RF chains; frequency band or frequency band combination (each frequency band of each supported frequency bandwidth provided by CA)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more inter-band carrier aggregation capabilities of the UE comprise one or more of an indication of (Heo, paragraph [0004]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claims 7 and 8.

Allowable Subject Matter
10.	Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims;
 (2) that all independent claims (1 and 20) were amended with similar features and the amendments were submitted in a formal response; and
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Chrisikos et al. et al. (US 2011/0249576 A1) teaches using the first subset of antenna elements to communicate within the first frequency band with a first base station of the one or more base stations while concurrently using the second subset of antenna elements (Figs. 2, 6, paragraphs [0054], [0058]; controller 270 (e.g., connection manager 272 and/or coexistence manager 274) may select and assign antennas 210 to active radios 240 depending on various factors such as which applications are active on wireless device 110, which radios are active concurrently, the operating conditions of wireless device 110).
The prior art, however, neither explicitly teaches nor suggests “using the first subset of antenna elements to communicate within the first frequency band with a first base station of the one or more base stations while concurrently using the second subset of antenna elements to communicate within the second frequency band with a second base station of the one or more base stations”, as recited by Claims 6 and 22. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SITHU KO/           Primary Examiner, Art Unit 2414